Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Zhang et al (‘380) or Merciu (‘231) in view of the PG-Publication to Slay et al (‘619) or European Patent Application to Vasques et al (‘593).
 	Zhang et al discloses a method of imaging in a wellbore.  The method includes operating an acoustic transducer (65) that is disposed in the wellbore and that includes an inner tubular (20), generating a transmitted signal (70) with the acoustic transducer (65) that projects radially from the inner tubular (20), and reflects from an outer tubular (25) that circumscribes the inner tubular (20) to form a reflected signal (100, 105), sensing the reflected signal (with 80 and 85), and estimating information (quality of cement bond) about the outer tubular (25) based on a characteristic of the reflected signal.  Further, Zhang et al discloses a system for imaging in a wellbore. The system includes an acoustic transducer (65) that includes a means (acoustic) for generating a transmitted signal (70) that propagates radially outward from an inner tubular (20) 
	Merciu discloses a method of imaging in a wellbore.  The method includes operating an acoustic transducer (18, 20) that is disposed in the wellbore and that includes an inner tubular (8), generating a transmitted signal with the acoustic transducer (18) that projects radially from the inner tubular (8), and reflects from an outer tubular (10) that circumscribes the inner tubular (8) to form a reflected signal, sensing the reflected signal (with 14, 16), and estimating information (quality of cement bond) about the outer tubular (10) based on a characteristic of the reflected signal.  Further, Merciu discloses a system for imaging in a wellbore. The system includes an acoustic transducer (18, 20) that includes a means (acoustic transmitter) for generating a transmitted signal that propagates radially outward from an inner tubular (8) inserted in the wellbore to an outer tubular (10) that circumscribes the -23-inner tubular (8), and that reflects from the outer tubular (10) to form a reflected signal, and a means (14, 16) for sensing the reflected signal, and a controller (processor) in communication with the acoustic transducer.
 	The difference between the method of Merciu or Zhang et al and claim 8 of the instant application is the claim recites matching an impedance of the acoustic transducer to an impedance of the medium with a matching layer that comprises the inner tubular.  Claim 14 differs from the systems of Merciu or Zhang et al in the use of a matching layer that comprises the tubular and intervening layer.

 	Therefore, in view of Slay et al or Vasques et al, it would have been obvious to one of ordinary skill in the art to have modified the method and/or steps of Zhang et al or Merciu by matching an impedance of the acoustic transducer to an impedance of the medium with a matching layer that includes the inner tubular and intervening layer so as to provide a better transition and maximum power between the transducer and the tubular.  Claims 8 and 14 are so rejected.
Per claim 12, see Zhang et al, paragraph 0041.

4.	Claims 1, 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Donderici (‘675) in view of the PG-Publication to Slay et al (‘619) or European Patent Application to Vasques et al (‘593).
Donderici discloses a method of imaging in a wellbore.  The method includes inserting a pad assembly (106) into an inner tubular (102) that is disposed in the wellbore, forming an acoustic transmitter by contacting the pad assembly (106) with the inner tubular (102), generating a vibration with the acoustic transmitter (150) to form a transmitted signal that propagates radially outward from the inner tubular (102) into contact with an outer tubular (104) that circumscribes the inner tubular (102), and 
Donderici also discloses a method of imaging in a wellbore.  The method includes operating an acoustic transducer (105) that is disposed in the wellbore and that includes an inner tubular (102), generating a transmitted signal with the acoustic transducer (105) that projects radially from the inner tubular (102), and reflects from an outer tubular (104) that circumscribes the inner tubular (102) to form a reflected signal, sensing the reflected signal, and estimating information (paragraphs 0022, 0023, 0029) about the outer tubular (105) based on a characteristic of the reflected signal.
 	Finally, Donderici discloses a system for imaging in a wellbore. The system includes an acoustic transducer (105) that includes a means (acoustic) for generating a transmitted signal that propagates radially outward from an inner tubular (102) inserted in the wellbore to an outer tubular (105) that circumscribes the -23-inner tubular (102), and that reflects from the outer tubular to form a reflected signal, and a means (112, 150) for sensing the reflected signal, and a controller (paragraph 0025) in communication with the acoustic transducer (150).
	The difference between the methods of Donderici and claims 1 and 8 of the instant application is the claims recite matching an impedance of the acoustic transducer to an impedance of the medium with a matching layer that comprises the 
Slay et al teaches (see paragraphs 0064-0067 and 0085) using impedance matching layers for providing a transition between the piezoelectric material (electroactive material) and the outside of the transducer (steel pipe or tubular).  Similarly, Vasques et al teaches (i.e, see paragraphs 0008, 0011) that it is well known that impedance matching of a transducer to a wellbore tubular maximizes power and/or minimizes signal reflections.
 	Therefore, in view of Slay et al or Vasques et al, it would have been obvious to one of ordinary skill in the art to have modified the method and/or steps Donderici by matching an impedance of the acoustic transducer to an impedance of the medium with a matching layer that includes the inner tubular and intervening layer so as to provide a better transition and maximum power between the transducer and the tubular.  Claims 1, 8 and 14 are so rejected.
Per claims 6 and 7, see paragraphs 0022 and 0023 of Donderici.

5.	Claims 2, 3, 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Donderici (‘675) in view of the PG-Publication to Slay et al (‘619) or European Patent Application to Vasques et al (‘593), as applied to claims 1, 8 and 14 above, and further in view of Strozeski et al (‘050) or Pabon et al (‘513).
 	Per claims 2, 3, 11, 13 and 15-17, both Strozeski et al (Fig. 7 and col. 6, lines 3+) and Pabon et al (Fig. 3) teach acoustic transducer assemblies used in pad assemblies .

6.	Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Donderici (‘675) in view of the PG-Publication to Slay et al (‘619) or European Patent Application to Vasques et al (‘593) as applied to claims 1, 8 and 14 above, and further in view of Mount, II (‘537).
	Per claims 4, 5, 9 and 10, Donderici suggests (see paragraphs 0027, 0029) the need for knowing the cement width (annulus azimuthal distance between tubulars).  
Mount, II teaches using travel time measurements for determining the thickness of cement between a casing and the formation.
Therefore, in view of Mount, II, it would have been obvious to one of ordinary skill in the art to have further modified Donderici by estimating the distance between the tubulars (cement annulus thickness) so as to better ascertain the quality of the cement bond.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on all the references 
 	The additional references cited on the attached PTO-892 are exemplary of impedance matching in downhole environments.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl